 



Exhibit 10.1.5
AMENDMENT NO. 1
TO
THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ASHFORD HOSPITALITY LIMITED PARTNERSHIP
July 18, 2007
     This Amendment No. 1 to Third Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership (this “Amendment”) is
made as of July 18, 2007 by Ashford OP General Partner, LLC, a Delaware limited
liability company, as general partner (the “General Partner”) of Ashford
Hospitality Limited Partnership, a Delaware limited partnership (the
“Partnership”), pursuant to the authority granted to the General Partner in the
Third Amended and Restated Agreement of Limited Partnership of Ashford
Hospitality Limited Partnership, dated as of May 7, 2007 (the “Partnership
Agreement”), for the purpose of issuing additional Partnership Units in the form
of Preferred Partnership Units. Capitalized terms used and not defined herein
shall have the meanings set forth in the Partnership Agreement.
     WHEREAS, the Board of Directors (the “Board”) of Ashford Hospitality Trust,
Inc. (the “Company”), adopted resolutions on June 2, 2007 classifying and
designating 8,000,000 shares of Preferred Stock (as defined in the Articles of
Amendment and Restatement of the Company (the “Charter”)) as Series D Preferred
Stock;
     WHEREAS, the Board filed Articles Supplementary to the Charter with the
State Department of Assessments and Taxation of Maryland on July 17, 2007,
establishing the Series D Preferred Stock, with such preferences, rights,
powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption as described in the Series D Articles
Supplementary;
     WHEREAS, on July 18, 2007, the Company issued 8,000,000 shares of the
Series D Preferred Stock;
     WHEREAS, the General Partner has determined that, in connection with the
issuance of the Series D Preferred Stock, it is necessary and desirable to amend
the Partnership Agreement to create additional Partnership Units in the form of
Preferred Partnership Units having designations, preferences and other rights
which are substantially the same as the economic rights of the Series D
Preferred Stock.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the General Partner hereby amends the Partnership Agreement as
follows:
     1. Article 1 of the Partnership Agreement is hereby amended to add the
following definitions:
     “AMEX” shall mean the American Stock Exchange or any successor thereto.

 



--------------------------------------------------------------------------------



 



     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “NASDAQ” shall mean the NASDAQ Global Market or any successor thereto.
     “NYSE” shall mean the New York Stock Exchange or any successor thereto.
     “Series D Articles Supplementary” shall mean the Articles Supplementary
Establishing and Fixing the Rights and Preferences of a Series of Preferred
Stock, designating the rights and preferences of the 8.45% Series D Cumulative
Preferred Stock, filed as part of the Company’s charter with the State
Department of Assessments and Taxation of Maryland, on July 17, 2007.
     “Series D Preferred Partnership Interests” shall mean an ownership interest
in the Partnership evidenced by the Series D Preferred Partnership Units, having
a preference in payment of distributions or on liquidation as set forth in this
Amendment.
     “Series D Preferred Partnership Units” shall mean the series of Preferred
Partnership Units established pursuant to this Amendment, representing a
fractional, undivided share of the Series D Preferred Partnership Interests of
all Partners issued under the Partnership Agreement.
     “Series D Preferred Stock” shall mean the Series D Cumulative Preferred
Stock of the Company, with such preferences, rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption as described in the Series D Articles Supplementary.
     2. In accordance with Section 4.3 of the Partnership Agreement, set forth
in Exhibit L hereto are the terms and conditions of the Series D Preferred
Partnership Units hereby established and issued to Ashford OP Limited Partner,
LLC in consideration of its contribution to the Partnership of the proceeds of
the issuance and sale of the Series D Preferred Stock by the Company. The
Partnership Agreement is amended to incorporate such Exhibit L as Exhibit L
thereto and to replace Exhibit A thereto with a revised Exhibit A to reflect the
issuance of the Series D Preferred Partnership Units.
     3. Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
General Partner hereby ratifies and confirms.
     4. This Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to conflicts of
law.
     5. If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first set forth above.

            ASHFORD OP GENERAL PARTNER, LLC, a Delaware limited liability
company, as General Partner of Ashford Hospitality Limited Partnership
      By:   /s/ David A. Brooks         David A. Brooks, Vice President         
   

 



--------------------------------------------------------------------------------



 



EXHIBIT L
DESIGNATION OF TERMS AND CONDITIONS OF SERIES D
PREFERRED PARTNERSHIP UNITS
     A. Designation and Number. A series of Preferred Partnership Units,
designated as Series D Preferred Partnership Units, is hereby established. The
number of Series D Preferred Partnership Units shall be 8,000,000.
     B. Rank. The Series D Preferred Partnership Units, with respect to rights
to distributions and payments to Partners, the distribution of assets upon the
liquidation, dissolution or winding up of the Partnership, rank (a) prior or
senior to the Common Partnership Units and all Partnership Units issued by the
Partnership (“Junior Units”) the terms of which specifically provide that such
Partnership Units rank junior to the Series D Preferred Partnership Units;
(b) on a parity with the Series A Preferred Partnership Units, Series B-1
Preferred Partnership Units, Series C Preferred Partnership Units and all other
Partnership Units issued in the future by the Partnership (“Parity Units”) the
terms of which specifically provide that such Partnership Units rank on a parity
with the Series D Preferred Partnership Units; (c) junior to all Partnership
Units issued by the Partnership the terms of which specifically provide that
such Partnership Units rank senior to the Series D Preferred Partnership Units;
and (d) junior to all of the Partnership’s existing and future indebtedness.
     C. Distributions.
     (i) Pursuant to Section 8.1 of the Partnership Agreement but subject to the
rights of holders of any Preferred Partnership Units ranking senior to the
Series D Preferred Partnership Units as to the payment of distributions, Ashford
OP Limited Partner, LLC, in its capacity as the holder of the then outstanding
Series D Preferred Partnership Units, shall be entitled to receive, when, as and
if authorized by the General Partner, from the Cash Flow, cumulative quarterly
preferential cash distributions in an amount per Series D Preferred Partnership
Unit equal to 8.45% of the $25.00 liquidation preference per annum (equivalent
to a fixed annual amount of $2.1125 per Series D Preferred Partnership Unit);
provided, however, that during any period of time that both (i) the Series D
Preferred Stock is not listed on the NYSE, AMEX or NASDAQ and (ii) the Company
is not subject to the reporting requirements of the Exchange Act, and any shares
of Series D Preferred Stock are outstanding, in lieu of the distribution
described above, the Partnership will increase the cumulative quarterly
preferential cash distributions to an amount per Series D Preferred Partnership
Unit equal to 9.45% of the $25.00 liquidation preference per annum (equivalent
to a fixed annual amount of $2.3625 per Series D Preferred Partnership Unit).
Distributions of Preferred Return on the Series D Preferred Partnership Units
shall be cumulative from the date of original issuance which date is July 18,
2007, whether or not in any distribution period or periods (i) such
distributions shall be authorized by the General Partner, (ii) there shall be
funds legally available for the payment of such distributions or (iii) any
agreement prohibits the Partnership’s payment of such distributions, and such
distributions shall be payable quarterly the 15th day of January, April, July
and October of each year (or, if not a Business Day, the next succeeding
Business Day), commencing October 15, 2007. Any

Exhibit L-Page 1



--------------------------------------------------------------------------------



 



distribution of Preferred Return payable on the Series D Preferred Partnership
Units for any partial distribution period will be computed on the basis of
twelve 30-day months and a 360-day year. Distributions of Preferred Return will
be payable in arrears to holders of record as they appear on the records of the
Partnership at the close of business on the last day of each of March, June,
September and December, as the case may be, immediately preceding the applicable
distribution payment date, which dates shall be the Partnership Record Dates for
the Series D Preferred Partnership Units. Except for distributions in
liquidation or redemption as provided in Sections D and E, respectively, holders
of Series D Preferred Partnership Units will not be entitled to receive any
distributions in excess of cumulative Preferred Returns accrued on the Series D
Preferred Partnership Units at the rate specified in this paragraph. No interest
will be paid in respect of any distribution payment or payments on the Series D
Preferred Partnership Units that may be in arrears. The 9.45% distribution on
the Series D Preferred Units, if applicable, shall cease to accrue and the
distribution rate shall revert to 8.45% on the first date following the earlier
of (i) the listing of the Series D Preferred Stock on the NYSE, AMEX or NASDAQ
or (ii) the Company becoming subject to the reporting requirements of the
Exchange Act.
     (ii) When distributions of Preferred Return are not paid in full upon the
Series D Preferred Partnership Units or any other series of Parity Units, or a
sum sufficient for such payment is not set apart, all distributions of Preferred
Return authorized by the General Partner upon the Series D Preferred Partnership
Units and any other series of Parity Units shall be authorized by the General
Partner ratably in proportion to the respective amounts of such distributions
accumulated, accrued and unpaid on the Series D Preferred Partnership Units and
accumulated, accrued and unpaid on such Parity Units. Except as set forth in the
preceding sentence, unless distributions on the Series D Preferred Partnership
Units equal to the full amount of accumulated, accrued and unpaid distributions
of Preferred Return have been or contemporaneously are authorized by the General
Partner and paid, or authorized by the General Partner and a sum sufficient for
the payment thereof set apart for such payment for all past distribution
periods, no distributions (other than distributions paid in Junior Units or
options, warrants or rights to subscribe for or purchase Junior Units) shall be
authorized by the General Partner or paid or set aside for payment by the
Partnership with respect to any class or series of Parity Units. Unless full
cumulative distributions of Preferred Return on the Series D Preferred
Partnership Units have been paid or authorized by the General Partner and set
apart for payment for all past distribution periods, no distributions (other
than distributions paid in Junior Units or options, warrants or rights to
subscribe for or purchase Junior Units) shall be authorized by the General
Partner or paid or set apart for payment by the Partnership with respect to any
Junior Units, nor shall any Junior Units or Parity Units be redeemed, purchased
or otherwise acquired for any consideration, or any monies be paid to or made
available for a sinking fund for the redemption of any Junior Units or Parity
Units (except by conversion or exchange for Junior Units, or options, warrants
or rights to subscribe for or purchase Junior Units), nor shall any other cash
or property be paid or distributed to or for the benefit of holders of Junior
Units or Parity Units. Notwithstanding the foregoing, the General Partner shall
not be prohibited from (i) authorizing or paying or setting apart for payment
any Preferred Return or distribution on any Parity Units or (ii) redeeming,
purchasing or otherwise acquiring any Junior Units or Parity Units, in each
case, if such

Exhibit L-Page 2



--------------------------------------------------------------------------------



 



authorization, payment, redemption, purchase or other acquisition is necessary
to maintain the Company’s qualification as a REIT.
     (iii) No distribution of Preferred Return on the Series D Preferred
Partnership Units shall be authorized by the General Partner or paid or set
apart for payment at such time as the terms and provisions of any agreement of
the Partnership, including any agreement of the Partnership relating to the
Partnership’s indebtedness, prohibits such authorization, payment or setting
apart for payment or provides that such authorization, payment or setting apart
for payment would constitute a breach thereof, or a default thereunder, or if
such authorization, payment or setting apart for payment shall be restricted or
prohibited by law.
     (iv) In determining whether a distribution (other than upon voluntary or
involuntary liquidation, dissolution or winding up of the Partnership) of
Preferred Return or in redemption or otherwise, is permitted, amounts that would
be needed, if the Partnership were to be dissolved at the time of the
distribution, to satisfy the liquidation preference of the Series D Preferred
Partnership Units (as provided in Section D below) will not be added to the
Partnership’s total liabilities.
     D. Liquidation Preference.
     (i) Upon any voluntary or involuntary liquidation, dissolution or winding
up of the Partnership, before any payment or distribution shall be made to or
set apart for the holders of any Junior Units, Ashford OP Limited Partner, LLC,
in its capacity as holder of the Series D Preferred Partnership Units, shall be
entitled to receive a liquidation preference distribution of $25.00 per Series D
Preferred Partnership Unit, plus an amount equal to all accumulated, accrued and
unpaid Preferred Return to the date of final distribution, but Ashford OP
Limited Partner, LLC shall not be entitled to any further payment with respect
thereto. If upon any liquidation, dissolution or winding up of the Partnership,
its assets, or proceeds thereof, distributable among Ashford OP Limited Partner,
LLC, in its capacity as the holder of the Series D Preferred Partnership Units,
shall be insufficient to pay in full the above described preferential
distribution and liquidating distributions on any other series of Parity Units,
then such assets, or the proceeds thereof, shall be distributed among Ashford OP
Limited Partner, LLC, in its capacity as the holder of the Series D Preferred
Partnership Units, and the holders of any such other Parity Units ratably in the
same proportion as the respective amounts that would be payable on such Series D
Preferred Partnership Units and any such other Parity Units if all amounts
payable thereon were paid in full.
     (ii) Upon any liquidation, dissolution or winding up of the Partnership,
after payment shall have been made in full to Ashford OP Limited Partner, LLC,
in its capacity as the holder of the Series D Preferred Partnership Units,
holders of the Series D Preferred Partnership Units shall have no right or claim
to any of the remaining assets of the Partnership.
     (iii) None of a consolidation or merger of the Partnership with or into
another entity, a merger of another entity with or into the Partnership, a
statutory unit exchange

Exhibit L-Page 3



--------------------------------------------------------------------------------



 



by the Partnership or a sale, lease or conveyance of all or substantially all of
the Partnership’s property or business shall be considered a liquidation,
dissolution or winding up of the affairs of the Partnership.
     E. Redemption. In connection with the redemption by the Company of any
shares of Series D Preferred Stock in accordance with the provisions of the
Series D Articles Supplementary, the Partnership shall provide cash to Ashford
OP Limited Partner, LLC for such purpose which shall be equal to the redemption
price (as set forth in the Series D Articles Supplementary), plus all
distributions of Preferred Return accumulated and unpaid to the Redemption Date
(as defined in the Series D Articles Supplementary), and one Series D Preferred
Partnership Unit shall be concurrently redeemed with respect to each share of
Series D Preferred Stock so redeemed by the Company. From and after the
applicable Redemption Date, the Series D Preferred Partnership Units so redeemed
shall no longer be outstanding and all rights hereunder, to distributions or
otherwise, with respect to such Series D Preferred Partnership Units shall
cease. Any Series D Preferred Partnership Units so redeemed may be reissued to
Ashford OP Limited Partner, LLC at such time as the Company reissues a
corresponding number of shares of Series D Preferred Stock so redeemed or
repurchased, in exchange for the contribution by the Company, through the
Ashford OP Limited Partner, LLC, to the Partnership of the proceeds from such
reissuance.
     F. Voting Rights. Except as required by applicable law, the holder of the
Series D Preferred Partnership Units, as such, shall have no voting rights.
     G. Conversion. The Series D Preferred Partnership Units are not convertible
into or exchangeable for any other property or securities of the Partnership.
     H. Restriction on Ownership. The Series D Preferred Partnership Units shall
be owned and held solely by Ashford OP Limited Partner, LLC.
     I. Allocations. Allocations of the Partnership’s items of income, gain,
loss and deduction shall be allocated pro rata among holders of Series D
Preferred Partnership Units in accordance with Article V of the Partnership
Agreement.

Exhibit L-Page 4